Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant’s amendment and reply of May 5, 2021.  Claims 1 and 16 are amended.  Claims 1-21 are pending.
The amendments to the claims have overcome the previous claim objections.

Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive. Claims 1-2, 6-12, 15-21 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weitzner et al, US 2008/0188868 A1 (“Weitzner”).
Applicant argues 1) that Weitzner does not teach “a single rail” as in amended claim 1, and that it would not be obvious to modify Weitzner to have a “single rail” since Weitzner teaches multiple rails in a configuration. 
In response to Applicant’s argument, it is respectfully submitted that Weitzner expressly teaches that the rail can be a single rail or multiple rails.  As noted in the updated rejection below, Weitzner teaches that that the rail can be a single rail or multiple rails, therefore, support frame can include only one or a single rail, see para [0266]; see also Figs. 60-61, para [0291]; single rail 224 with multiple devices 24a/24b on the single rail 224.
Applicant argues 2) that Weitzner does not teach wherein a first portion of said elongated body is steerable and a second portion of said elongated body is telescopically extendable and retractable as in claim 18.
In response to Applicant’s argument, it is respectfully submitted that according to the broadest reasonable interpretation, the first and second portions of the elongated body can be any portion or part of the elongated body, either directly or indirectly connected, which would include additional tubes that are inserted or used with the elongated body.  In addition, the claim language does not require that the “first and second portions” are connected or attached to each other in any certain arrangement or direction, and can be interpreted as stated above as any part or portion of the elongated body.  As stated in the rejection, the elongated body of Weitzner is guide tube 26, which includes at least one lumen sized and configured for supporting delivery of a medical device therethrough (FIG. 1; para [0136]), wherein a first portion of said elongated body is steerable (para [0138); i.e. main body portion with channel 44, FIGS. 16A-D; para [0193]-0195]) and a second portion of said elongated body is telescopically extendable and retractable (inner telescoping portion 91, FIGS. 16A-D; para [0193]).  
For the foregoing reasons, the rejections have been maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-12, 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weitzner et al, US 2008/0188868 A1 (“Weitzner”).
Regarding claim 1, Weitzner discloses a system for minimally invasive procedures comprising: a first device (guide tube 26, FIG. 1; para [0136]), having an elongated body including a first lumen having a distal opening (FIG. 1; para [0136]-[0137]), at least a portion of said elongated body being steerable (para [0138)); a second device being positionable within said first lumen with a distal portion thereof protruding from said distal opening (either of tools 40a/40b, FIG. 1; para [0137]); and a support frame and a single rail being independently couplable to proximal portions of said first device and said second device (frame 22 via mating surface 204, FIGS. 1/44, para [0137],[0246); rail 224a/224b via control members 24a/24b, FIGS. 1/44, para [0137],[0266]; rail can be single rail or multiple rails, therefore, support frame can include only one or a single rail, see para [0266]; see also Figs. 60-61, para [0291]; single rail 224 with multiple devices 24a/24b on the single rail 224), wherein said rail is configured such that said second device and said first device are independently movable along a longitudinal axis of said rail (para [0266]-[0267); see also para [0461]; independent control of tools).
Regarding claim 2, Weitzner discloses the system of claim 1, wherein said distal portion of said second device is steerable (para [0268); e.g. see FIG. 63A-63B, para [0303])
Regarding claim 6, Weitzner discloses the system of claim 1, wherein said elongated body is positionable within a body cavity/lumen of a subject through an access site (para [0137]).
Regarding claim 7, Weitzner discloses the system of claim 1, wherein said second device includes a second lumen having a distal opening (para [0268],[0297j: lumen of catheter).
Regarding claim 8, Weitzner discloses the system of claim 7, further comprising a third device having a tool at a distal end thereof, said third device being positionable within said second lumen with said tool protruding from said distal opening of said second lumen (tool 502, in lumen of catheter 25, FIG. 93; para [0379]).
Regarding claim 9, Weitzner discloses the system of claim 8, wherein said tool is a grasper, needle or a snare (502, FIG. 93).
Regarding claim 10, Weitzner discloses the system of claim 1, wherein said rail includes a linear actuator for moving said second device with respect to said first device along said longitudinal axis (FIG. 63; para [0303]-[0304]).
Regarding claim 11, Weitzner discloses the system of claim 1, wherein said second device includes a tool attached to said distal portion (distal end effectors 502, para [0268],[0407], FIG. 108).
Regarding claim 12, Weitzner discloses the system of claim 11, wherein said tool is a grasper, a needle holder or a hook (para [0412]).
Regarding claim 15, Weitzner discloses the system of claim 1, wherein said support frame is attachable to a bed or a floor stand (202, para [0257]-[0259], FIGS. 44, 45,48, 49).
Regarding claim 16, Weitzner discloses the system of claim 1, at least one control knob for manually steering said at least said portion of said elongated body (30, FIG. 1; para [0138]).
Regarding claim 17, Weitzner discloses the system of claim 1, wherein said first device includes an irrigation lumen and a suction lumen (para [0232]).
Regarding claim 18, Weitzner discloses an introducer for minimally invasive surgery comprising an elongated body including at least one lumen sized and configured for supporting delivery of a medical device therethrough (guide tube 26, FIG. 1; para [0136]), wherein a first portion of said elongated body is steerable (para [0138); i.e. main body portion with channel 44, FIGS. 16; para [0193]-0195]) and a second portion of said elongated body is telescopically extendable and retractable (inner telescoping portion 91, FIGS. 16; para [0193]).
Regarding claim 19, Weitzner discloses the system comprising the introducer of claim 18 and the medical device positioned within said at least one lumen (tools, e.g. 40a/40b, FIG. 1; para [0137]; also see FIG. 16D).
Regarding claim 20, Weitzner discloses the system of claim 19, wherein the medical device includes a steerable distal portion (para [0268]); e.g. see FIG. 63A-63B, para [0303]).
Regarding claim 21, Weitzner discloses the system of claim 20, wherein said distal portion is lockable to said second portion of the introducer, such that when the medical device is moved with respect to the introducer, said second portion of said elongated body is telescopically extended or retracted (comprises intended use the device is capable of; see para [0193],[0195],[0414]: describing dilation balloon catheter being medical device, i.e. via dilation inside the telescoping portion to lock and extend the telescoping portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weitzner.
Regarding claim 14, Weitzner discloses the system of claim 2, but fails to teach wherein said distal portion is 10-50 mm in length. However, Weitzner describes the distal portion being steerable and being any of a various types of instruments for different operations (para [0137], [0412]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to make the Weitzner device having the distal portion be 10-50 mm in length since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner in view of Thapliyal et al., US 2007/0265609 A1 (“Thapliyal”).
Regarding claim 3, Weitzner discloses the system of claim 2, but fails to describe further comprising a first motor pack attachable to a proximal end of said first device and a second motor attachable to a proximal end of said second device.
Weitzner describes any steering means may be employed (para [0138],[0178],[0221]) and discloses the second device being similarly steered (para [0267]-[0268]) and for various types of tools/operations (para [0137],[0412]).
However, Thapliyal, in the same field of art, teaches a system for minimally invasive surgery having guide tubes and/or catheters being steerable, and the use of an attachable motor pack to convert the manual surgical steering controls on a catheter into automatic computer controlled steering (para [0111]). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to supply such motor packs, so as to convert the steering device of Weitzner into electronic/automatically controllable device for various complex and repetitive actions as 
Regarding claim 4, Weitzner as modified Thapliyal disclose the system of claim 3, and in combination Weitzner and Thapliyal teach wherein said first motor pack is configured for steering said at least a portion of said elongated body (Weitzner describes steering elongated body, para [0138]; Thapliyal describes doing so with motor (para [0111]).
Regarding claim 5, Weitzner as modified by Thapliyal dicloses the system of claim 3, in combination Weitzner and Thapliyal teach wherein said second motor pack is configured for steering said distal portion of said second device (Weitzner teaches steering second device, para [0267]-[0268]; Thapliyal teaches doing so with motor (para [0111]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weitzner in view of Wiltshire et al, US 2004/0138529 A1 (“Wiltshire”).
Regarding claim 13, Weitzner discloses the system of claim 1, but fails to describe wherein said at least said portion of said elongated body includes at least two independently steerable regions.
However, Wiltshire, in the same field of art, teaches a system having guide tubes with two independently steerable sections (FIG.8, para [0097]-[0098]).  It would have been obvious to one skilled in the art before the effective filing date of the claim invention to provide multiple steerable sections as disclosed by Wiltshire, so as to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771